EXHIBIT 10.51
 
PROMISSORY NOTE EXTENSION AGREEMENT
 

$100,000.00 April 30, 2014

 
For value received, Guardian 8 Holdings, a Nevada corporation (the “Maker”)
promised to pay to [_________________________], or its registered assigns or
successors in interest (the “Holder”) the Principal Amount and Interest (both as
defined below) in the manner and upon the terms and conditions as set forth in
that Term Note (“Note”) in the sum of One Hundred Thousand Dollars
($100,000.00), dated October 1, 2013, which Note becomes due and payable on or
about April 30, 2014.


By execution by the parties herein, this Promissory Note Extension Agreement
extends the Maturity Date of the Note to and including July 15, 2014. All terms
and conditions of the Note shall remain the same other than the Maturity Date.


IN WITNESS WHEREOF, Maker and Holder have caused this Promissory Note Extension
Agreement to be executed and delivered as of the day and year first above
written.


“Maker”
Guardian 8 Holdings
a Nevada corporation






By: /c/ Stephen
Cochennet                                                               
                                                                       C.
Stephen Cochennet, Chief Executive Officer


“Holder”








By: ______________________________________

 
 
 
 
 
 